 Case 5:12-cv-00142-RSB-BWC Document 146 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 SHAWN WAYNE WHATLEY,

                Plaintiff,                                 CIVIL ACTION NO.: 5:12-cv-142

        v.

 RODNEY SMITH, et al.,

                Defendants.



                                           ORDER

       Before the Court is a Joint Stipulation of Dismissal With Prejudice signed and filed by both

counsel for Plaintiff and counsel for Defendants on January 13, 2021, wherein the parties stipulate

to the dismissal of this case with prejudice, with each party to bear its own costs. (Doc. 145.)

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court DISMISSES this action

WITH PREJUDICE, with each party to bear its own costs. The Clerk is hereby authorized and

directed to CLOSE this case.

       SO ORDERED, this 25th day of January, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
